Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered January 17, 1989, convicting him of criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain remarks made by the prosecutor deprived him of a fair trial is not preserved for appellate review (see, People v Santiago, 52 NY2d 865, 866; People v Parilla, 158 AD2d 556; People v Jalah, 107 AD2d 762). In any event, the contention is academic since the defendant was acquitted of the seven other counts of the indictment in relation to which the challenged comments were made (see, CPL 470.15 [1]).
Mangano, P. J., Thompson, Lawrence and O’Brien, JJ., concur.